Citation Nr: 1400649	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for dysthymic disorder with secondary alcohol abuse (claimed as depression and insomnia) in excess of 10 percent prior to July 1, 2009.

2.  Entitlement to a compensable rating for dysthymic disorder with secondary alcohol abuse (claimed as depression and insomnia) after July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that in an August 2008 rating decision, the RO, in relevant part, granted service connection for dysthymic disorder with secondary alcohol abuse and assigned an initial ten percent evaluation, effective June 15, 2008.  In November 2008, the Veteran disagreed with the assigned initial rating.  Subsequently, in a January 2009 rating decision, the RO proposed to reduce the Veteran's disability evaluation from ten percent to a noncompensable rating.  The Veteran did not reply to the proposed reduction and in an April 2009 rating decision, the RO reduced the Veteran's disability evaluation from ten percent to a noncompensable evaluation, effective July 1, 2009, the first day of the month following 60 days from the date of the letter advising the Veteran of the proposed reduction.  In May 2009, the Veteran submitted a statement expressing disagreement with the rating assigned for his dysthymic disorder.  As this statement was received within one year of notification of the August 2008 rating decision, it serves as timely notice of disagreement with the initial evaluation assigned.  

The Veteran did not attend his decision review officer hearing scheduled in October 2009.

A review of the Virtual VA paperless claims processing system includes a brief from the Veteran's representative dated in November 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008, the Veteran filed a claim for depression and insomnia.  In a May 2008 VA examination, a Board Certified psychiatrist diagnosed the Veteran with dysthymic disorder and alcohol abuse.  The VA examiner found that the symptoms of each mental disorder could be delineated from each other.  Specifically, he explained that the Veteran had mild depression due to the stress experienced while in service.  He further found that the Veteran's alcohol abuse disorder was due to his primary service-connected mental disorder.  The examiner described the Veteran's psychiatric impairment as mild or transient with decrease in work efficiency and occupational tasks only during periods of significant stress.  In an August 2008 rating decision, the RO granted service connection for dysthymic disorder with secondary alcohol abuse and assigned a ten percent rating.  

In a December 2008 VA examination, the VA examiner diagnosed the Veteran with substance induced mood disorder and alcohol abuse.  The examiner found that the Veteran's substance induced mood disorder was in remission and was not related to his service, and she found that the Veteran's alcohol abuse disorder was ongoing and was not related to his service.  The examiner indicated that it did not appear that the Veteran ever met the diagnostic criteria for dysthymic disorder, noting that dysthymic disorder needs to be present at least two years prior to a diagnosis.  The examiner noted that although the Veteran was also diagnosed with adjustment disorder in September 2007, he was abusing alcohol and cocaine during that time period, making it impossible to separate out the relative effects of his substance abuse on his mood.  The examiner further noted that although the Veteran claimed that he drank alcohol to alleviate troubled sleep, he drank alcohol prior to entering service, and his drinking was not triggered by his insomnia. Given the findings in this examination, in an April 2009 rating decision, the RO reduced the Veteran's disability evaluation from ten percent to a noncompensable evaluation.

VA treatment records dated from September 2008 to June 2009 indicate that the Veteran received ongoing treatment for a depressive disorder.  The records also indicate that the Veteran's alcohol abuse was in remission during that timeframe.

The Board observes that the Veteran was last afforded a VA examination in December 2008, and VA treatment records submitted after this examination indicate that the Veteran exhibited symptomatology consistent with a depressive disorder.  Additionally, in briefs dated in June 2010 and November 2013, the Veteran's representatives addressed the conflicting medical opinions and argued that the Veteran's disability has worsened.  The Veteran's representative also attached an excerpt explaining the similarities between dysthymic disorder and depressive disorder.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the conflicting medical opinions and the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination with a different examiner is necessary to clarify his diagnosis and determine the current severity of his disability.  Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2. Thereafter, schedule the Veteran for an examination with a different VA psychiatrist or psychologist to determine whether the Veteran has any acquired psychiatric disorder, to include dysthymic disorder and depressive disorder; and if so, the current nature and severity of the disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

Whether the Veteran currently has any acquired psychiatric disorder, to include dysthymic disorder and depressive disorder; and if so, the current nature and severity of the disorder?

The examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected dysthymic disorder with secondary alcohol abuse.  The examiner must conduct a detailed mental status examination.  The pertinent rating criteria must be provided to the examiner and the examiner should discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9433.  The findings reported must be sufficiently complete to allow for rating the disability.

The examiner must also discuss the effect, if any, of the Veteran's service-connected dysthymic disorder with secondary alcohol abuse on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's dysthymic disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


